Citation Nr: 0730583	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (heart condition).

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a heart condition and diabetes mellitus.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In August 2004, the Board denied the veteran's claim of 
entitlement to service connection for a heart condition and 
diabetes mellitus.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in an August 2005 order, granted the parties' 
joint motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
November 2006.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease did not have its 
onset during service or within one year of service.

2.  The veteran did not serve in or travel to or through 
Vietnam during her period of active service.

3.  The veteran's diabetes mellitus did not have its onset 
during service or within one year of service.




CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, and it may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2002, prior to the initial adjudication of her 
claims in the March 2003 rating decision at issue.  
Additional VCAA notices were provided in November 2006 and 
April 2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the November 2006 letter 
stated:  "Let us know if there is any other evidence or 
information that you think will help support your claim.  
Send it to us any evidence in your possession pertaining to 
your claim."  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in November 
2006 and April 2007, including as it relates to the 
downstream disability rating and effective date elements of 
her claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a VA medical opinion 
addressing the etiology of the claimed conditions - the 
dispositive issue.  The veteran has not indicated she has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of her appeal.  In 
July 2007, she stated that she had no further evidence or 
argument to submit.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including cardiovascular 
disease and diabetes mellitus, service connection also may be 
granted on a presumptive basis if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Entitlement to service connection for coronary artery disease 
(heart condition).

Entitlement to service connection for diabetes mellitus, type 
II.

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

Analysis

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's August 2005 Order which vacated the 
Board's August 2004 decision that denied service connection 
for coronary artery disease and diabetes mellitus, type II 
and remanded the case to the Board for appropriate action 
consistent with the matters raised in the Joint Motion for 
Remand.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.



Discussion

It is clear from a review of the medical evidence that the 
veteran has been diagnosed with coronary artery disease and 
diabetes mellitus.  Therefore, Hickson element (1) has been 
met as to both claims.  

With respect to Hickson element (2), in-service disease or 
injury, the service medical records are completely negative 
for any complaints of or treatment for a heart condition and 
diabetes mellitus.  

The Board notes that in the August 2005 joint motion, the 
parties advised that medical records from Monongahela Valley 
Hospital should be obtained based on the veteran's report of 
being treated there for chest pain and related symptoms 
during service and on authorized leave.  Pursuant to 
instructions in the November 2006 Board remand, the RO, in 
the November 2006 VCAA letter, requested that the veteran 
identify all VA and non-VA health care providers who had 
treated her since or during service.  Specific reference was 
made to treatment records from Monongahela Memorial Hospital 
dated between 1967 and 1970.  The veteran was advised to 
complete a medical release form (VA Form 21-4142) so that VA 
could obtain the records.  

In December 2006, the veteran responded that she had no other 
information or evidence to give VA to substantiate her 
claims.  

As such, there are no medical records showing complaint of or 
treatment for a heart condition and diabetes mellitus in 
service.  In addition, the record on appeal also shows no 
complaints of or treatment for a heart condition or diabetes 
mellitus within one year of the veteran's discharge from 
service.  The first indication of any cardiovascular 
condition found in the record date from more than 25 years 
after the veteran's active service.  In this regard, the 
Board notes that the veteran states that she reported chest 
pains at discharge from service.  A VA examination performed 
in November 1976, however, found that blood pressure readings 
were normal and the veteran's heart was normal in size, rate 
rhythm and sounds, with no murmurs or carotid bruits, 
indicating normal cardiovascular system.

With regard to diabetes mellitus, the evidence shows that the 
condition was first demonstrated over 30 years after the 
veteran's separation from service.  

Given the above, the Board finds that Hickson element (2) has 
not been met as to either claim.  

With respect to the lone remaining Hickson element (3), 
medical nexus, there is no medical evidence etiologically 
linking the veteran's heart condition and diabetes mellitus 
to her military service.  The Board notes that the veteran 
failed to report for a VA examination scheduled in May 2007; 
she apparently was unable to make the appointment.  As such, 
another examination was scheduled later that month; however, 
the veteran went to the Winston-Salem instead of the Durham 
VA Medical Center.  The VA examiner did, however, speak with 
the veteran over the telephone and asked her if she had any 
further evidence to support her claim.  When she replied that 
she did not, the VA examiner provided an opinion based on 
their telephone conversation and a review of the claims file.  

The VA examiner opined that the veteran's coronary artery 
disease and diabetes mellitus were not caused by or the 
result of her military service.  The examiner noted that the 
service medical records did not reflect any cardiac or 
diabetes diagnosis.  The examiner further noted that the 
veteran was discharged from service in 1977, but that 
coronary artery disease was not diagnosed until 2002 with 
possible symptomatology in the two months prior per the 
cardiologist's report.  It also appeared that diabetes 
mellitus was established after March 1996 when fasting blood 
glucose levels were elevated in subsequent months.  In 1998, 
the elevation was significant and medication was introduced.  
The examiner indicated that because the veteran's report of 
chest pain and evaluation at Monongahela Hospital was 
undocumented no conclusion could be made in this regard.  

[As an aside, the Board notes that the VA examiner indicated 
in the report that with review of the claims file and the 
evidence, there was no benefit in attempting to reschedule 
the veteran for a VA examination.  The examiner explained to 
the veteran that without any evidence to be obtained (for 
example her visit to Monongahela Hospital) it would be a 
disservice to have her attempt the appointment.  The veteran 
stated that she understood.]  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's heart 
condition and diabetes mellitus to military service are 
statements of the veteran.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2002) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.

Accordingly, the Board finds that Hickson elements (2) and 
(3) have not been met as to either claim.  

Finally, the Board notes that although the veteran is a 
"Vietnam-era veteran," see 38 C.F.R. § 3.2(f) (2007), she 
did not serve in the country of Vietnam.  The evidence in 
this case shows that while the veteran did have foreign 
service experience during her time on active duty, this time 
was spent in France, not in Vietnam.  Thus, the Agent Orange 
law on presumptive service connection for diabetes mellitus 
is inapplicable to this case.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease (heart condition) and diabetes mellitus.  The 
benefits sought on appeal are accordingly denied.




ORDER

Entitlement to service connection for coronary artery disease 
(heart condition) is denied.

Entitlement to service connection for diabetes mellitus, type 
II is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


